Citation Nr: 9930579	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  95-12 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
a herniated nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from June 1991 to February 
1993, with a prior unidentified period of active service of 
five months and seven days.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  This case was remanded by the Board for 
further development in March 1997.  That development has been 
completed and the case is now ready for appellate review.


FINDINGS OF FACT

The veteran's herniated nucleus pulposus at L5-S1 is 
currently manifested by low back pain radiating to the left 
leg, positive straight leg raising tests for the left leg, 
and no more than moderate limitation of lumbar spine motion.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for a herniated nucleus pulposus at L5-S1 have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim concerning the compensation level assigned for 
service-connected herniated nucleus pulposus at L5-S1 has 
been placed in appellate status by a notice of disagreement 
taking exception to the initial rating award.  Accordingly, 
the veteran's claim with respect to this disability must be 
deemed well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a), and VA has a duty to assist the veteran in the 
development of the facts pertinent to the claim.  See 
Fenderson v. West, 12 Vet. App. 119, 127 (1999) (applying 
duty to assist under 38 U.S.C.A. § 5107(a) to initial rating 
claims); cf. Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(increased rating claims).  When a veteran submits a well-
grounded claim, VA must attempt to obtain all medical 
evidence that is necessary to evaluate the severity of the 
veteran's disability from the effective date of service 
connection to the present.  Fenderson, at 127, citing Goss v. 
Brown, 9 Vet. App. 109, 114 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 98 (1996); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  See also 38 C.F.R. § 4.2 (ratings to be assigned 
"in the light of the whole recorded history").  With 
respect to the initial rating claim resolved in this 
decision, this obligation was satisfied, by the examination 
reports described below, and the Board is satisfied that all 
relevant facts have been properly and sufficiently developed.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records pertaining to the 
disability in question.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability at issue.

Service connection for a herniated nucleus pulposus at L5-S1 
was granted in the February 1994 rating decision on appeal.  
In that rating decision, the RO assigned a 10 percent rating 
under diagnostic code 5293 effective from the day following 
separation from service.  

The veteran initially underwent VA compensation and pension 
examination of the spine in August 1993.  At that 
examination, he complained of low back and left leg pain that 
radiated to his toes, without numbness, weakness, or bowel or 
bladder deficiencies.  Range of motion of the lumbosacral 
spine on flexion and extension was painful.  He had 5/5 motor 
strength and intact sensation, and his reflexes were 2+, 
bilaterally.  Straight leg raising was positive on the left 
at 70 degrees.  X-rays of the lumbar spine were unremarkable.  
The examination resulted in a diagnosis of L5-S1 discogenic 
back pain with spasm and S1 radiculopathy.  

A December 1993 VA spinal examination showed normal 
musculature of the back, with forward flexion to 45 degrees, 
backward extension to 15 degrees, lateral flexion to 30 
degrees, bilaterally, and rotation to 30 degrees, 
bilaterally. There was no objective evidence of pain on 
motion.  The examiner diagnosed low back pain.  

Private medical reports show that the veteran was involved in 
a motor vehicle accident in June 1996 in which he incurred 
neck injury.  June 1996 private medical reports revealed 
radiological findings of mild dextroscoliosis of the lumbar 
spine.  In addition, the veteran has submitted a letter from 
a private physician dated in August 1996 stating a diagnosis 
of traumatic lumbosacral strain /sprain, with concomitant 
myalgia and radiculitis, both secondary to a motor vehicle 
accident.  

Pursuant to the Board's March 1997 remand, the veteran was 
again examined in February 1999.  That examination revealed 
complaints of constant pain that occasionally radiates down 
his left leg approximately twice a month; numbness was 
associated with these episodes.  The veteran also complained 
of low back discomfort that occurs with weather changes.  
Physical therapy and Motrin did provide some relief from the 
discomfort.  He complained of increasing discomfort with 
increased activity but denied any significant flare-ups of 
his low back condition.  Physical examination showed lumbar 
ranges of motion as follows: flexion to 95 degrees, backward 
extension to 30 degrees, lateral flexion to 30 degrees, 
bilaterally, and rotation to 35 degrees, bilaterally.  The 
examiner indicated that ranges of motion were performed 
without evidence of pain and that there was no limitation of 
spinal motion due to pain, fatigue, weakness, or lack of 
endurance.  The lumbosacral spine was found to be nontender 
and the veteran was able to heel-toe walk.  He exhibited 
normal strength, without paresthesias, in his lower 
extremities.  Straight leg raising tests were positive for 
the left leg, with pain radiating along the back of the thigh 
and calf to the foot; straight leg raising tests were 
negative for the right leg.  The examiner deemed the 
musculature of the back to be normal.  The examiner diagnosed 
spondylosis of the lumbosacral spine with evidence of left S1 
radiculopathy.  The examiner stated that he did not find any 
objective evidence of functional loss due to pain associated 
with the veteran's disability. 

The veteran was also examined in February 1999 for 
neurological deficits associated with his low back 
disability.  The report from that examination states that the 
veteran showed only limited range of motion, complaining of 
immediate pain for all directions.  Neurological findings 
were negative.  The examiner did note that the veteran 
favored his left side; there was mild weakness of the left 
foot.  No atrophy was appreciated.  Sensory examination was 
inconsistent and did not yield useful results.  The examiner 
diagnosed chronic low back strain and left L5-S1 
radiculopathy.  The examiner opined that there did not appear 
to be any significant amounts of weakened movement, excessive 
fatigability, or incoordination with respect to gait.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1998).  The Rating 
Schedule is applied to the specific evidence contained in the 
veteran's claims file bearing in mind that the ratings 
represent the average impairment in earnings capacity 
resulting from the veteran's original in-service injury and 
its residuals in civil occupations.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examinations on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  38 C.F.R. §§ 4.40, 4.45 
(1999).

Following receipt of the 1999 VA examination reports, the RO 
increased the disability rating to 20 percent via a May 1999 
rating decision.  The 20 percent evaluation was made 
effective retroactive to the day following separation from 
service, February 19, 1993.  Although the RO listed the 
disability at issue as low back strain, the RO originally 
granted service connection in February 1994 for a herniated 
nucleus pulposus at L5-S1.  Given that there has been no 
adjudication of severance of service connection, and such a 
framing of the disability more accurately reflects the 
neurological involvement of the veteran's disability, the 
Board will use this characterization of the veteran's low 
back disability.

The veteran is currently rated under diagnostic code 5293 for 
intervertebral disc syndrome.  A 20 percent rating under this 
code contemplates moderate intervertebral disc syndrome with 
recurrent attacks.  In order to be entitled to an evaluation 
greater than 20 percent under this diagnostic code, the 
veteran must demonstrate severe intervertebral disc syndrome 
with recurrent attacks and with intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293. 

Under Diagnostic Code 5295, a 20 percent evaluation is 
warranted for lumbosacral strain where there is muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in a standing position.  A 40 percent evaluation 
requires severe lumbosacral strain with listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation is also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

Under diagnostic code 5292, moderate limitation of motion of 
the lumbar segment of the spine warrants a 20 percent 
evaluation.  A 40 percent evaluation is warranted where 
severe limitation of motion is shown.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (1999).  

The Board has analyzed all of the pertinent medical evidence 
of record and concludes that this evidence has continuously 
revealed a disability picture that more nearly approximates 
his currently assigned rating under diagnostic code 5293.  
The veteran's chief symptoms are low back and left leg 
discomfort.  The symptomatology necessary for a higher 
evaluation under Diagnostic Codes 5292, 5293, or 5295 is not 
shown or more nearly approximated.  38 C.F.R. § 4.7.

Specifically, the VA examinations outlined above do not show 
evidence of muscle spasm on extreme forward bending or 
unilateral loss of lateral spine motion in a standing 
position such as to warrant even a 20 percent evaluation 
under Diagnostic Code 5295.  Although examiners have 
diagnosed L5-S1 radiculopathy, the musculature of the back 
and legs appeared normal without signs of atrophy.  Although 
the VA neurological examiner who evaluated the veteran in 
February 1999 stated that the veteran's range of motion was 
limited, he referred to the orthopedic examination for more 
specific information concerning ranges of motion.  In that 
orthopedic examination, the examiner measured all applicable 
ranges of motion and deemed that the veteran performed these 
maneuvers without evidence of pain.  Moreover, the examiner 
performing the February 1999 neurological examination found 
no evidence of significant amounts of weakened movement, 
excess fatigability, or incoordination.  Thus, when assessing 
the totality of the medical evidence, the Board is of the 
opinion that more than moderate limitation of lumbar spine 
motion has not been shown.  Accordingly, a higher rating 
under diagnostic code 5292 is not warranted.  

Further, the veteran does not manifest the neurological signs 
that would warrant a rating of severe under diagnostic code 
5293 for intervertebral disc syndrome.  The most recent VA 
neurological examination was negative for significant 
neurological deficits.  In order for a 40 percent rating to 
be warranted under diagnostic code 5293, the veteran must 
suffer severe neurological deficits characterized by 
recurring attacks with little intermittent relief.  The 1993 
and 1999 VA examinations do not reveal objective evidence of 
that level of severity.  Accordingly, a 40 percent rating is 
not in order under diagnostic code 5293.

Where there is functional loss due to pain on motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 
Vet. App. 80, 85 (1997).  With respect to the lumbar spine, 
even with application of the provisions of 38 C.F.R. §§ 4.40 
and 4.45, it is not shown that the veteran's herniated 
nucleus pulposus at L5-S1 is any more disabling as a result 
of pain than is contemplated by his 20 percent evaluation 
assigned under the rating schedule.  DeLuca.  In support of 
this determination, the Board notes that the examiners 
conducting the February 1999 VA orthopedic and neurological 
examinations specifically found no significant amounts of 
weakened movement, excess fatigability, or incoordination. 
 
The RO has not considered the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) 
for the service-connected disability on appeal.  The Board is 
required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases 
where the issue is expressly raised by the claimant or the 
record before the Board contains evidence of "exceptional or 
unusual" circumstances indicating that the rating schedule 
may be inadequate to compensate for the average impairment of 
earning capacity due to the disability.  See VAOGCPREC 6-96.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for a herniated nucleus pulposus at L5-S1 is denied.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals


 

